Case 2:16-cv-08033-AB-FFM Document 341-1 Filed 03/13/19 Page 1 of 4 Page ID #:9460



    1

    2

    3

    4

    5

    6

    7

    8
                       IN THE UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
   10
                                      WESTERN DIVISION
   11

   12

   13

   14   NOMADIX, INC.,                            Case No. 2:16-CV-08033-AB-FFM
   15                    Plaintiff,               [PROPOSED] ORDER
                                                  REGARDING CASE
   16         v.                                  SCHEDULE
   17   GUEST-TEK INTERACTIVE                     Complaint filed: Oct. 28, 2016
        ENTERTAINMENT LTD.,
   18                                             Honorable Andrè Birotte, Jr.
   19                    Defendant.
   20

   21

   22

   23

   24

   25

   26

   27
   28


                                            -1-
Case 2:16-cv-08033-AB-FFM Document 341-1 Filed 03/13/19 Page 2 of 4 Page ID #:9461



    1         Having reviewed the Parties’ Joint Report Re: Case Schedule, and good
    2   cause appearing, IT IS HEREBY ORDERED THAT the case management schedule
    3   is amended as follows:
    4
                                 Original    Nomadix’s        Guest-       Court-
    5                            Date        Proposed         Tek’s
                                 (D.I. 56)   Date             Proposed     ordered Date
    6                                                         Date
    7   Exchange of terms
        for claim                None        None              5/31/2019
    8   construction
    9
        Exchange proposed
   10   claim constructions
        and any extrinsic        None        None              6/21/2019
   11
        evidence
   12
        Joint Claim
   13   Construction and     None            None              7/17/2019
   14   Prehearing Statement
   15                                        None. Any
   16                                        claim
                                             construction
   17   Opening Claim                        briefing shall
        Construction Brief       None                          8/26/2019
   18                                        be part of any
                                             motion for
   19                                        summary
   20                                        judgment.
        Responsive Claim                     None. Any
   21   Construction Brief                   claim
   22                                        construction
                                             briefing shall
   23                            None                          9/9/2019
                                             be part of any
   24                                        motion for
                                             summary
   25                                        judgment.
   26   Reply Claim                          None. Any
        Construction Brief                   claim
   27                            None                          9/16/2019
                                             construction
   28                                        briefing shall


                                                -2-
Case 2:16-cv-08033-AB-FFM Document 341-1 Filed 03/13/19 Page 3 of 4 Page ID #:9462



    1                         Original    Nomadix’s        Guest-       Court-
                              Date        Proposed         Tek’s        ordered Date
    2                         (D.I. 56)   Date             Proposed
                                                           Date
    3                                     be part of any
    4                                     motion for
                                          summary
    5                                     judgment.
    6   Claim Construction                None. Any
        Hearing                           claim
    7
                                          construction
    8                                     shall be heard
                                          at the same        Approx.
    9                         None
                                          time as the       9/30/2019
   10                                     hearing on
                                          motions for
   11
                                          summary
   12                                     judgment.
        Non-expert
   13                         5/31/2018     6/28/2019       9/30/2019
        Discovery Cut-Off
   14
        Expert Disclosure
   15   (Initial)             6/29/2018     7/12/2019       11/8/2019
   16
        Expert Disclosure
   17   (Rebuttal)            7/27/2018      8/9/2019       12/6/2019
   18   Expert Discovery
   19   Cut-off               8/27/2018     9/13/2019       1/10/2020

   20   Last Day to Hear
        Motions               8/27/2018     10/18/2019      1/10/2020
   21

   22   Last Day to Conduct
        ADR Proceeding        9/10/2018     10/11/2019      1/31/2020
   23

   24

   25

   26

   27
   28


                                             -3-
Case 2:16-cv-08033-AB-FFM Document 341-1 Filed 03/13/19 Page 4 of 4 Page ID #:9463



    1                        Original      Nomadix’s       Guest-         Court-
                             Date          Proposed        Tek’s          ordered Date
    2                        (D.I. 56)     Date            Proposed
                                                           Date
    3   File Memorandum of
    4   Contentions of Fact
        and Law, Exhibit
    5   and Witness Lists,
    6   Status Report         10/15/2018            2/14/2020
        regarding settlement,
    7   and all Motions in
    8   Limine
    9   Lodge Pretrial
   10   Conference Order,
        file agreed set of
   11   Jury Instructions and
   12   Verdict Forms, file
        statement regarding 10/22/2018              2/28/2020
   13   Disputed Instructions
   14   and Verdict Forms,
        and File Oppositions
   15   to Motions in Limine
   16
        Final Pretrial
   17   Conference and
        Hearing on Motions   11/5/2018              3/13/2020
   18
        in Limine
   19
        Trial Date           12/4/2018              4/14/2020
   20

   21
        Trial Duration       4 Days          4-6 Days        6-8 Days
   22

   23

   24
        Dated:
   25                                              Hon. Andrè Birotte, Jr.
                                                   United States District Judge
   26

   27
   28


                                             -4-
